Citation Nr: 0734081	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  05-23 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
degenerative disc and joint disease of the lumbar spine, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
(DJD) of the right knee.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected DJD of the left knee.

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected radiculopathy of the right 
lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to August 
1975.  He received the Combat Infantryman Badge (CIB) and a 
Bronze Star Medal with V device.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied of service connection for 
PTSD; assigned an increased rating of 20 percent for 
degenerative disc and joint disease of the lumbar spine; and 
awarded service connection for radiculopathy of the right 
lower extremity and DJD of the right and left knees, each 
evaluated as 10 percent disabling.  The RO in Montgomery, 
Alabama, currently has jurisdiction over the case.

The claims for higher ratings are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran meets the DSM-IV criteria for PTSD, which is 
etiologically related to active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  Pursuant to 38 C.F.R. § 4.125(a) (2007), the 
diagnosis of a mental disorder must conform to the Diagnostic 
and Statistical Manual of Mental Disorders IV (DSM-IV) 
criteria.  

In those cases where the evidence shows that the veteran 
engaged in combat with the enemy, VA will accept satisfactory 
lay or other evidence of service incurrence if it is 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such in-service incurrence; to that end, 
any reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  This provision does not establish a 
presumption of service connection, but it eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. 
Cir. 1996).  There must still be medical evidence of a 
current disability and a link between the current disability 
and in-service incurrence.  

The veteran contends that he has PTSD as a result of service, 
to include tours of duty in the Republic of Vietnam.  See 
June 2003 VA Form 21-4138; June 2005 and July 2005 VA Form 
9s.  As noted above, his DD 214 denotes receipt of the CIB 
and the Bronze Star Medal with V device, which both indicate 
participation in combat.  Therefore, given the circumstances 
and conditions of his service, an in-service stressor is 
presumed to have occurred.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  

The veteran submitted a February 2004 psychological 
assessment conducted by Dr. C. McArthur in support of his 
claim.  Dr. McArthur noted that he implemented a diagnostic 
interview and history and the Millon Clinical Multiphasic 
Inventory III in evaluating the veteran.  The Board notes 
that an attachment indicates that the Millon Clinical 
Multiaxial Inventory III, rather than the Multiphasic 
Inventory, was implemented.  The veteran reported serving two 
tours of duty in Vietnam, during which he was engaged in 
combat and experienced psychological trauma due to sustained 
combat experiences of a terrifying nature.  Following these 
experiences, he had episodes of moodiness, sleeplessness, 
flashbacks, nightmares, irritability, impatient and critical 
interactions with people, and avoidant behavior.  Following 
an interview and mental status examination, the veteran was 
given an Axis I diagnosis of PTSD (309.81), and Dr. McArthur 
opined that the veteran's PTSD is directly related to his 
military experiences in Vietnam.  

The veteran underwent a VA compensation and pension (C&P) 
initial evaluation for PTSD examination in March 2004, at 
which time his claims file was reviewed, to include the 
February 2004 assessment conducted by Dr. McArthur.  The 
veteran reported serving with the 25th Infantry Division 
during his first tour of duty in Vietnam and working on a 
provincial reconnaissance unit during the second tour.  The 
examiner noted the veteran's receipt of the CIB and indicated 
that according to the comment in the examination request, the 
veteran's stressors had been conceded.  Following an 
interview and mental status examination, the examiner 
concluded that the veteran was not experiencing a sufficient 
number of features of PTSD or significant severity of those 
features to meet the DSM-IV criteria for a diagnosis of PTSD.  
The examiner further reported that the veteran is taking a 
significant amount of pain medication, which have depressant 
properties that may contribute to features of dysthymia.  The 
examiner also indicated that the veteran's presentation 
during the examination and the findings of his history and 
results of psychological testing indicate the presence of a 
personality disorder with resulting feelings of irritability 
and moodiness, which are commonly associated with personality 
disorders, but that the veteran does not have sufficient 
number of features to meet any one diagnosis of a personality 
disorder.  The examiner indicated that no Axis I diagnosis 
was made and that an Axis II diagnosis of personality 
disorder, not otherwise specified, was appropriate.  

A November 2004 statement from Dr. McArthur was submitted in 
order to clarify his diagnosis of PTSD in the February 2004 
report.  Dr. McArthur again noted that his comments were 
based on the veteran's history, mental status examination, 
psychosocial information and the Millon Clinical Multiaxial 
Inventory III.  Dr. McArthur also noted that various excerpts 
from his initial report were again being reported to clarify 
various diagnostic criteria from the DMS-IV-R, the commonly 
accepted definitive source describing disorders.  Dr. 
McArthur opines that the following criteria were met to a 
significant degree and clearly show that the veteran has 
PTSD.  The criteria Dr. McArthur was referring to included 
exposure to traumatic events, persistent re-experiencing of 
the traumatic events, persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness, and persistent symptoms of increased arousal.  
Dr. McArthur further noted that the duration of these 
symptoms had persisted for several years, continued at that 
time, and that the veteran's disorder had caused significant 
distress in his personal and family life as well as his 
social and occupational functioning.  
The crux of this case turns on whether the veteran meets the 
DSM-IV criteria for a diagnosis of PTSD and, in turn, whether 
he meets the first element of service connection for PTSD as 
found in 38 C.F.R. § 3.304(f) (2007).  The VA examiner 
clearly stated that the veteran was not experiencing a 
sufficient number of features of PTSD or significant severity 
of those features to meet the DSM-IV criteria for a diagnosis 
of PTSD.  Dr. McArthur, on the other hand, clarified that 
findings from his initial assessment in February 2004 met the 
DSM-IV criteria to a significant degree, and clearly show 
that the veteran has PTSD.  In light of the November 2004 
statement from Dr. McArthur, which was intended to clarify 
that the veteran met the criteria for a diagnosis of PTSD 
under the DSM-IV criteria, the Board resolves all reasonable 
doubt in the veteran's favor and finds that he meets the 
first element of service connection for PTSD.  See 38 C.F.R. 
§ 3.102 (2007).  

Having found that the veteran meets the first element of 
service connection for PTSD and that his receipt of two 
combat citations establishes a presumption that an in-service 
stressor occurred, the Board must now determine whether the 
veteran meets the remaining element found at 38 C.F.R. § 
3.304(f) (2007).  In the February 2004 assessment, Dr. 
McArthur opined that the veteran's PTSD is directly related 
to his military experiences in Vietnam.  This statement 
satisfies the remaining element found at 38 C.F.R. § 
3.304(f), as it provides medical evidence of a link between 
the veteran's current symptoms and an in-service stressor.  
In light of the foregoing, service connection for PTSD is 
warranted and the claim is granted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  As 
service connection has been granted for PTSD, any defect in 
the notice or assistance given to the veteran was harmless.  


ORDER

Service connection for PTSD is granted.  


REMAND

Unfortunately, a remand is required in relation to the 
veteran's claims for increased ratings.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are met.  

In May 2005, the RO issued a statement of the case addressing 
the claims for higher ratings for service-connected 
degenerative disc and joint disease of the lumbar spine, DJD 
of the right knee, DJD of the left knee, and radiculopathy of 
the right lower extremity.  Thereafter, in June 2005 the 
veteran submitted relevant evidence from Southern Bone and 
Joint Specialists, including evidence dated April 18, April 
27, and May 10, 2005.  The RO has not considered this 
evidence or issued a supplemental statement of the case, and 
these claims are remanded for that purpose.  See 38 C.F.R. 
§ 19.37(a).

In light of the foregoing, the veteran should be afforded a 
contemporaneous VA examination for the purpose of 
ascertaining the current severity of his service-connected 
disabilities.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Thereafter, schedule the veteran for 
an appropriate VA orthopedic/neurological 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected degenerative disc and 
joint disease of the lumbar spine, 
degenerative joint disease of the knees, 
and radiculopathy of the right lower 
extremity.  

The examiner should report the range of 
motion measurements for the left knee, 
right knee, and lumbar spine, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the left 
knee, right knee, or lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of recurrent subluxation 
or lateral instability of the left or 
right knee, and if so, to what extent.

With regard to neurological disability 
resulting from the service-connected back 
disability, including radiculopathy of 
the right lower extremity, the examiner 
should discuss the degree of paralysis 
caused by the service-connected 
disability. 

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
all evidence obtained since the issuance 
of the statement of the case in May 2005.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).

______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


